                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:19CR3008

      vs.
                                                           ORDER
CARLOS M. MOLINA JR., and
WHITNEY G. VOLENEC,

                  Defendants.


      Defendant Volenec has moved to continue the trial, (Filing No. 66),
because Defendant needs additional time to investigate this case and prepare for
trial. The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 66), is granted.

      2)    As to both defendants, the trial of this case is set to commence
            before the Honorable John M. Gerrard, United States District Judge,
            in Courtroom 1, 100 Centennial Mall North, United States
            Courthouse, Lincoln, Nebraska, at 9:00 a.m. on July 29, 2019, or as
            soon thereafter as the case may be called, for a duration of five (5)
            trial days. Jury selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and July 29, 2019, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
            needed to adequately prepare this case for trial and failing to grant
            additional time might result in a miscarriage of justice. 18 U.S.C. §
            3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
     provided under this court’s local rules will be deemed a waiver of any
     right to later claim the time should not have been excluded under the
     Speedy Trial Act.

June 5, 2019.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
